UNITED STATES DISTRICT COURT
FOR THE
WESTERN DISTRICT OF NEW YORK

TINA E.,
Plaintiff,
Case No. 1:17-cv-00649

V.

NANCY A. BERRYHILL,
Acting Commissioner of Social Security,

Nes Nee Ne Ne SS SS SS” a’

Defendant.

OPINION AND ORDER DENYING PLAINTIFF’S MOTION FOR JUDGMENT
ON THE PLEADINGS AND GRANTING THE COMMISSIONER’S MOTION
FOR JUDGMENT ON THE PLEADINGS
(Docs. 10 & 12)

Plaintiff Tina Erdley brings this action for Disability Insurance Benefits (“DIB”)
under 42 U.S.C. § 405(g) of the Social Security Act (“SSA”) to reverse the decision of
the Social Security Commissioner (the “Commissioner’”) that she is not disabled.' On
March 27, 2018, Plaintiff filed a motion for judgment on the pleadings seeking to reverse
the decision of the Commissioner. (Doc. 10.) On May 21, 2018, the Commissioner filed
a motion for judgment on the pleadings asking the court to affirm that decision. (Doc.
12.) Plaintiff filed a reply on June 11, 2018, at which point the court took the pending
motions under advisement.

Plaintiff identifies five errors in Administrative Law Judge (“ALJ”) Melissa Lin
Jones’s disability determination: (1) the ALJ failed to properly assess Plaintiffs

 

' Disability is defined as the inability “to engage in any substantial gainful activity by reason of
any medically determinable physical or mental impairment which can be expected to result in
death or which has lasted or can be expected to last for a continuous period of not less than 12
months[.]” 42 U.S.C. §§ 423 (d)(1)(A), 1382c(a)(3)(A). A claimant’s “physical or mental
impairment or impairments” must be “of such severity” that the claimant is not only unable to do
any previous work but cannot, considering the claimant’s age, education, and work experience,
engage in any other kind of substantial gainful work which exists in the national economy. 42
U.S.C. §§ 423(d)(2)(A), 1382c(a)(3)(B).
credibility; (2) the ALJ erred in discounting the testimony of Plaintiff's husband; (3) the
ALJ failed to properly develop the record; (4) the ALJ erred in finding that Plaintiffs
impairments did not meet the requirements of Listing 12.04; and (5) the ALJ’s finding at
Step Five was not based on substantial evidence.

Plaintiff is represented by Lewis L. Schwartz, Esq. The Commissioner is
represented by Special Assistant United States Attorneys Meghan Jane McEvoy, Prashant
Tamaskar, and Dennis J. Canning.

L Procedural Background.

On October 7, 2013, Plaintiff filed an application for DIB, alleging a disability
onset date of February 5, 2013. Her application was denied on January 23, 2014.
Plaintiff filed a timely written request for a hearing and on December 9, 2015, ALJ Jones
presided over Plaintiff's hearing from Buffalo, New York. Plaintiff appeared with her
attorney and testified, as did her husband, Thomas Erdley, and Vocational Expert (“VE”)
Ruth Baruch. On January 14, 2016, ALJ Jones issued a written decision finding Plaintiff
not disabled. Thereafter, Plaintiff sought review of ALJ Jones’s decision with the Social
Security Administration’s Office of Disability Adjudication and Review Appeals
Council, which denied her request on May 16, 2017. ALJ Jones’s determination thus
stands as the Commissioner’s final decision.

Il. Factual Background.

Plaintiff was born on October 27, 1971. She graduated from high school and
completed one year of college in 1990. Although she had special education services in
grade school, she did not have them thereafter. She previously held jobs as an account
clerk, a sewing machine operator, and a customer service representative. Plaintiff's
Disability Reports indicate that she worked as a sewing machine operator from 1993
through 2007, at which point she stopped working when her employer downsized. From
2007 until 2009, she worked as a debt collector. An October 2013 Disability Report
completed by Plaintiffs attorneys indicated that she stopped working on February Dis
2009 because of her “conditions” but did not identify the conditions affecting her at that
time.”

A. Medical History.

On February 5, 2013, Plaintiff reported to the emergency room complaining of
headaches, tunnel vision, nausea, and vomiting for the past five days. She stated that on
the previous day, she experienced diminished hearing and vision, felt dizzy and sweaty,
and her legs felt heavy. CT and MRI scans revealed a 3.4-centimeter neoplasm? within
the third ventricle resulting in obstructive hydrocephalus. On February 7, 2013, Michael
K. Landi, M.D., performed a “[r]ight transcallosal craniotomy and resection of [the] third
ventricular neoplasm[.]” (AR 358.)

On February 8, 2013, a CT scan showed a “[s]mall amount of pneumocephalus
and ventricular air. . . present secondary to surgery.” (AR 947.) A February 9, 2013 CT
scan revealed a “small amount of intraventricular hemorrhage . . . in the trigone region of
the right lateral ventricle appearing less in amount than the previous study.” (AR 946.)

On February 10, 2013, Plaintiff complained of recurrent headaches, but her
nausea, vomiting, and tunnel vision had improved. She could move her extremities and
her speech, memory, and orientation were stable. A February 11, 2013 CT showed
“li]mproving postoperative changes with no new infarct or intracranial hemorrhage.”
(AR 941.) Plaintiff was discharged on February 13, 2013 in stable condition and was
instructed not to lift over sixteen ounces, drive, or engage in strenuous activity.

On February 16, 2013, Plaintiff began to experience confusion, nausea, weakness,
lethargy, and loss of appetite. On February 17, 2013, she was admitted to the emergency

room with “severe hyponatremia’ due to a syndrome of inappropriate antidiuretic

 

2 As the ALJ points out, Plaintiff's benign brain tumor was first diagnosed in February of 2013.

3 A neoplasm is “abnormal tissue that grows by cellular proliferation more rapidly than normal
and continues to grow after the stimuli that initiated the new growth cease.” Stedman’s Medical
Dictionary 1288 (28th ed. 2006) (hereinafter “Stedman’s”).

4 Hyponatremia is “[a]bnormally low concentrations of sodium ions in circulating blood.”
Stedman’s at 934.
hormone secretion (“SIADH”) after she reported limiting fluid intake for two days. (AR
324.) Once her sodium levels were stabilized, Plaintiff was discharged with a fluid
restriction. A chest X-ray on February 19, 2013 showed under-expanded lungs with
bibasilar infiltrates.

Plaintiff met with Kristin Matteson, D.O., on February 25, 2013 and reported that
while she was having trouble sleeping and was getting dizzy at times, she was slowly
feeling better. Dr. Matteson noted that Plaintiff appeared healthy, well-developed, alert,
and oriented. She also found that Plaintiffs sodium levels were stabilizing. On the same
day, Plaintiff reported to Physician Assistant (“PA”) MG Warner that, although her head
was still sore, she felt well and was not experiencing headaches, blurred vision, or
nausea. She appeared happy, alert, cooperative, clear, coherent, and exhibited good eye
contact. Her extremities and gait were normal, and she had full strength and intact
neurological findings. PA Warner opined that Plaintiff would need regular follow-up, but
if she did not exhibit any regrowth in two years, the surgery “[could] be considered a
success.” (AR 344.)

On February 27, 2013, Plaintiff was evaluated for bilateral rib pain. During this
evaluation, she denied anxiety and depression, she was alert and oriented, there were no
signs of acute distress, and neurological findings were normal.

During a follow-up appointment with Dr. Landi on March 1, 2013, Plaintiff
reported feeling well with the exception of headaches that she experienced behind her
eyes and across her forehead which increased moderately when she was not taking Lortab
which helped her symptoms. She denied nausea, blurred or double vision, seizure
activity, gait instability, or bowel or bladder changes. She reported no changes in her
memory, gait, speech, or cognitive function. Dr. Landi noted that Plaintiff appeared alert,
appropriate, oriented, and coherent and exhibited full extremity motor strength,
symmetric muscle bulk and tone, and normal gait and station. Dr. Landi stated that due
to an interval change in Plaintiff's third ventricle, a follow-up CT scan would be

necessary to monitor Plaintiffs status. Dr. Landi opined that Plaintiff had “a total,
temporary disability[,]” and advised that she take ibuprofen as needed for headaches.
(AR 384.)

In a Patient Health Questionnaire that Plaintiff completed on March 5, 2013, she
denied depressive symptoms. On March 12, 2013, a CT scan showed: (1) resolving
“T postoperative changes from [a] frontal craniotomy with resection of a third ventricular
mass[;]” (2) “subtle hypoattenuation and mild irregularity . . . along the frontal horn of
the right lateral ventricle, though the appearance [was] improved compared to the prior
examination [and] is most consistent with resolving postoperative change|;]” and (3)
“Tm]inimal encephalomalacia/gliosis® in the right frontal lobe at the craniotomy site.”
(AR 322.) PA Warner noted that the “CT scan looks pretty good” and that Plaintiff
would be cleared to drive when ready. (AR 352.)

On March 14, 2013, Plaintiff met with Amy Lynn Wnek, M.D., for evaluation of a
pituitary disorder. Plaintiff reported dull headaches that were less frequent since her
surgery, normal vision, and noted that she felt better. She occasionally experienced
dizziness and lightheadedness but described it as “very minimal.” (AR 368.) She stated
that her memory had declined since surgery. A physical exam revealed that Plaintiff was
alert, oriented, and comfortable, with clear speech and no signs of distress. She had
normal mood and affect and intact judgment, insight, and memory. Her head and face
appeared normal, her extremities were unremarkable, and she had a normal gait and
station. She also had intact motor strength and full bilateral range of motion in her upper
and lower extremities. Dr. Wnek noted tremors and stated that Plaintiffs headache and
visual symptoms resolved after surgery.

At a neurosurgical re-evaluation with Dr. Landi on March 15, 2013, Plaintiff
reported that her headaches had improved and she used Motrin intermittently for them,
rating her pain a two out of ten. She denied blurred vision, lightheadedness, nausea,

change in extremity strength or gait, or speech changes. She reported some pressure and

 

5 Encephalomalacia is “[a]bnormal softness of the cerebral parenchyma often due to ischemia or
infarction.” Stedman’s at 635. Gliosis refers to an “[o]vergrowth of the astrocytes in an area of
damage in the brain or spinal cord.” Jd. at 812.
soreness behind her nose, as well as intermittent popping in both ears. Dr. Landi noted
that Plaintiff “continue[d] to have some word finding difficulty and los[t] her train of
thought easily, but otherwise denie[d] any recent change in her memory.” (AR 387.) He
observed that Plaintiff was oriented, had a healthy appearance and a pleasant affect, was
in no acute distress, and was alert and appropriate. Her face was symmetric, she had
intact eye movements, full recall, fluent and coherent speech, intact finger-to-nose
testing, and no pronator drift.. She exhibited full extremity motor strength, physiologic
reflexes, symmetric muscle bulk and tone, and normal gait and station. A March 12,
2013 CT scan showed “interval improvement in the size of the third ventricle without any
acute intracranial hemorrhage or changes” and Dr. Landi described Plaintiff's condition
as “stable[.]” (AR 387-88.) Ata follow-up appointment with Dr. Matteson on March 20,
2013, Plaintiff stated that she had been doing well. Dr. Matteson noted that Plaintiff s
ventricles were improved and stated that she did not need to see Dr. Landi for five
months.

On April 15, 2013, Plaintiff met with Dr. Wnek and reported that she was doing
better and that, although she was tired, her headaches had improved since her last visit
and her vision was back to normal. She denied dizziness, lightheadedness, and anxiety;
examination findings were unchanged.

On May 20, 2013, Plaintiff met with Dr. Matteson and expressed concern
regarding her memory loss. Dr. Matteson observed that Plaintiff appeared healthy, alert,
oriented, and her extremities were normal. Dr. Matteson suggested that Plaintiff speak
with Dr. Landi about a referral to a neurologist.

Three days later, Plaintiff reported to Dr. Wnek that she had not had any
headaches since her last visit but felt her memory was not back to baseline, although she
acknowledged that Dr. Landi told her that memory deficits could last up to a year after
surgery. She reported “bout[s] of feeling weird at different times during the day[,]” but
denied dizziness or anxiety. (AR 767.) She was alert and oriented with a normal mood

and affect, and physical findings were unchanged. At another appointment with Dr.
Wnek on July 1, 2013, Plaintiff's symptoms and Dr. Wnek’s findings remained
unchanged.

A July 12, 2013 brain MRI revealed “postoperative changes from resection of a
third ventricular mass with no findings to suggest residual/recurrent disease” and “no
hydrocephalus.” (AR 958.) Keith Kaplan, M.D., further observed that there were “two
somewhat linear appearing areas of hyperenhancement centrally within the inferior aspect
of the pons that are similar compared to the prior examinations, possibly slightly
improved.” Jd. Dr. Kaplan opined that the two areas of enhancement could be related to
capillary telangiectasia or chronic ischemic change, but that neoplasm was
“exceeding[ly] less likely.” Jd. He recommended continued follow-up.

Plaintiff met with Dr. Landi on July 17, 2013, complaining of mild and dull
headaches between her eyes and along the back of her neck occurring on average every
two to three days. She reported intermittent nausea in the morning hours and intermittent
pressure behind her nose as well as long-term and short-term memory difficulties,
episodic blurred vision, and long-term right hand and foot numbness. She noted aching
and soreness along the posterior cervical region with localized swelling and deep itching
in her right ear over the previous week. Dr. Landi found that Plaintiff was alert,
appropriate, and in no acute distress, with fluent and coherent speech. Face and eye
findings were normal and she demonstrated good strength in all extremities. Dr. Landi
reviewed the July 12, 2013 MRI and noted no evidence of a recurrent or residual tumor
and no evidence of hydrocephalus. He recommended a follow-up MRI and reevaluation
in four months.

During an appointment with PA Warner on September 18, 2013, Plaintiff
complained of dizziness, memory issues, depression, and random ear and head pain. She
felt her vision worsened and said she got dizzy at times, but she denied migraine
headaches, lightheadedness and weakness. Plaintiff's score on a Mini-Mental State
Examination was “within normal limits.” (AR 848.) In the attention category, PA
Warner noted that Plaintiff was able to spell “WORLD” backwards. In the recall
category, Plaintiff was able to recall three objects that had been previously named. PA

7
Warner encouraged Plaintiff to maintain a healthy diet and exercise and recommended
she try games or cognitive programs to improve her cognitive skills.

On October 7, 2013, Plaintiff saw Toni Murphy, D.O., for an endocrine
consultation in relation to a hormonal disorder that developed after her February 2013
surgery. Plaintiff reported fatigue, sleep disorder, weight gain, anxiety, depression,
numbness and weakness in her right hand, nausea, and memory problems. Dr. Murphy
noted that Plaintiff was a “good historian” and appeared healthy, well-developed, alert,
and oriented. (AR 985.) Plaintiff had a normal mood, intact memory, and normal
attention and concentration. Dr. Murphy diagnosed Plaintiff with hyperprolactinemia®
and assessed that she had normal pituitary function following her surgery with the
exception of the adrenal axis, which could not be evaluated while she was taking
hydrocortisone.

Plaintiff met with Dr. Matteson on October 9, 2013 and reported that she saw Dr.
Landi and had a clear MRI. She nonetheless reported that she was depressed and upset
that she felt she could not remember anything. In response, Dr. Matteson advised her to
make an appointment with a neurologist for neuropsychological testing. An examination
yielded normal results.

A November 6, 2013 brain MRI revealed no changes from Plaintiffs July 12,
2013 MRI, and Dr. Kaplan recommended continued follow-up. On November 20, 2013,
Plaintiff had an appointment with Dr. Landi at which she reported depression, anxiety,
memory impairment, occasional headaches behind her eyes, morning nausea, blurred
vision, dizziness, loss of balance, intermittent left ear pain, and a brief, sharp head pain
that had occurred twice. She denied weakness in her extremities, changes in bowel and
bladder habits, or electric shock sensations. Dr. Landi observed that Plaintiff appeared
alert, appropriate, oriented, and in no acute distress with normal speech and intact

repetition. Her rapid alternating movements were intact. She had good strength in all

 

6 Hyperprolactinemia is defined as “[e]levated levels of prolactin in the blood[.]” Stedman’s at
926.
extremities and normal gait and station. Dr. Landi noted that she “present[ed] with
multiple complaints dominated by depression, anxiety, and memory impairment.” (AR
972-73.) Dr. Landi recommended a psychiatry evaluation and prescribed Cymbalta.

On May 12, 2014, Plaintiff told Dr. Matteson that she had been having headaches
over the previous month and a half, experienced dizziness at times, and stated that her
equilibrium was “still offf.]” (AR 1014.) Dr. Matteson assessed that Plaintiff's condition
was stable and an MRI taken on the same day revealed stable post-operative changes with
no evidence of recurrent neoplasm or hydrocephalus. Eleven days later, Plaintiff had an
appointment with Dr. Landi who noted that Plaintiff presented “with a constellation of
symptoms dominated by headaches, ear pressure, left ear pain, occasional gait instability,
and memory impairment[,]” (AR 970), although she denied focal weakness in her
extremities or bowel or bladder changes. Dr. Landi assessed that Plaintiff was in no
acute distress, alert, had intact finger-to-nose testing, normal gait and station, and fluent
and coherent speech. She exhibited good strength and reflexes, as well as symmetrical
muscle bulk and tone. Dr. Landi recommended a follow-up brain MRI in February 2015.

Plaintiff met with Dr. Murphy on August 8, 2014, reporting generalized bone
aching, fatigue, weakness, weight gain, nausea, memory problems, numbness in her right
hand, and temporal pain in her head. She stated she was experiencing anxiety,
depression, and dull headaches that she rated as five out of ten in intensity. Dr. Murphy
assessed that Plaintiff had a full range of motion bilaterally, normal and symmetric
strength, intact memory, articulate and fluent speech, and was attentive and able to
concentrate. Reflexes were normal with the exception of an “[i]ntentional tremor
involving the hands.” (AR 976.) Dr. Murphy prescribed levothyroxine. When Plaintiff
met with Dr. Murphy again on September 30, 2014, she stated that she initially felt better
after their previous appointment, but she reiterated her complaints of low energy, left
earache, headaches, weakness, eye pressure, right hand numbness, temporal head pain,
weight gain, nausea, anxiety, depression, and memory problems. Examination findings

were unchanged.
On October 22, 2014, clinical psychologist Cherie Ruben, Ph.D., completed an
initial assessment at which she observed: “[Plaintiff] presents with symptoms of Anxiety
Disorder due to a Medical Condition (pituitary gland tumor removal). . .. Symptoms
include memory deficits, panic attacks, general anxiety, and some depressed mood.” (AR
1000.) Dr. Ruben assessed that Plaintiff was oriented, animated, and cooperative, with an
anxious mood, somewhat pressured speech, average intelligence, and fair insight and
judgment. She found that Plaintiffs thought processes could be construed as bizarre and
that her memory was not intact. Dr. Ruben diagnosed Plaintiff with “a|nxiety [disorder
[dJue to... . brain tumor removal” as well as a personality disorder. (AR 1002.) She
determined that medications could potentially be helpful, but further evaluation would be
necessary to determine which medications to prescribe.

On October 28, 2014, Plaintiff met with Nicolas Saikali, M.D., for a neurological
evaluation, complaining of headaches, neck pain, memory issues, anxiety, and
depression. Dr. Saikali determined that Plaintiffs orientation to person, place, and time
was normal; she had an appropriate fund of knowledge for events and past history; and
her attention span and concentration were appropriate, although she was anxious
throughout the interview. Somewhat inconsistently, he noted that Plaintiff was
“Tplositive for... memory issues” and diagnosed her with memory loss, but nevertheless
indicated that her “[r]ecent and remote memory was intact.” (AR 1023.) Plaintiffs
coordination was within normal limits, her gait was steady and symmetric, and she had
normal motor strength in upper and lower extremities bilaterally. He found that Plaintiff
had a decreased range of motion in her neck and some trapezius muscle trigger points
which were tender to light touch. Dr. Saikali diagnosed Plaintiff with headaches,
myofascial pain, anxiety, memory loss, brain neoplasm, and sleep disturbance. He noted
that her head and neck pain were likely related to myofascial pain syndrome and that
“abnormalities in her thyroid levels and pituitary abnormalities [are] causing her a
significant amount of anxiety that is worsening over time.” (AR 1024.) He also noted
that anxiety itself could cause memory problems. He recommended magnesium and

melatonin to improve her sleep, heating pads, exercise, stretching, massage, and

10
following a regimented sleep schedule. He further recommended treatment by a
psychologist or a psychiatrist for underlying mood disturbances and anxiety.

Ata follow-up appointment with Dr. Murphy on December 5, 2014, Plaintiff's
condition remained unchanged. An MRI taken on January 27, 2015 revealed stable post-
operative changes of a frontal craniotomy, no evidence of recurrent disease, and no acute
intracranial abnormalities.

During appointments with Dr. Ruben from January through April 2015, Plaintiff
presented as depressed and anxious. She continued to allege problems with memory and
getting lost. In a February 11, 2015 appointment with Dr. Landi, Plaintiff complained of
memory problems, mild headaches, intermittent nausea, vomiting, occasional blurred
vision, and anxiety. Dr. Landi found that Plaintiff was pleasant, alert, appropriate, and in
no acute distress. She had fluent and coherent speech, intact repetition, a symmetrical
face, normal finger-to-nose testing, normal eye movements, no focal motor weakness or
drift, symmetrical bulk and tone, and normal gait and station.

In May of 2015, Plaintiff fractured her right clavicle after she “slipped on mud and
fell directly onto a stump[.]” (AR 1068.) She underwent surgery on May 7, 2015 and
received follow-up care through September 2015. During this period, Plaintiff attended a
therapy session with Dr. Ruben at which she presented as depressed and anxious, stating
that she believed that her balance problems may have contributed to her fall. In
subsequent appointments with Dr. Ruben in June and July of 2015, Dr. Ruben noted that
Plaintiff had a slightly improved mood. Plaintiff reported that writing things down was
helping with her memory issues. However, in an August 2015 appointment, Plaintiff
presented as “very anxious” and complained of family problems. (AR 1037.)

On August 17, 2015, Plaintiff had a routine follow-up appointment with Dr. Landi
who noted that Plaintiff reported persistent symptoms including memory loss,
intermittent nausea, occasional vomiting, generalized weakness, blurred vision, unsteady
gait, and headaches. Plaintiff noted that her head pain did not occur every day and
ibuprofen helped relieve her eye pressure. Dr. Landi assessed that Plaintiff had fluent

and clear speech, intact repetition, normal finger-to-nose testing, normal gait and station,

11
and good strength throughout her upper and lower extremities. He opined that her eye
pressure might be related to sinusitis and referred her to an ear, nose and throat doctor.
He reported that there was no evidence of any abnormal enhancement or recurrent tumor
in her previous MRI and suggested follow-up in one year.

At an October 5, 2015 therapy session with Dr. Ruben, Plaintiff was distraught
due to family issues stemming from medical problems and anxiety. On November 11,
2015, Plaintiff returned to Dr. Ruben, who noted that while family issues persisted,
Plaintiff presented as improved.

On December 8, 2015, Dr. Ruben completed a “Mental Impairment
Questionnaire” in which she described Plaintiff's mental health symptoms and
limitations. Dr. Ruben wrote that Plaintiff had a “fair to good” response to
psychotherapy sessions, which had taken place on a monthly basis from October 23, 2014
through December 8, 2015. (AR 1075.) She further noted that Plaintiff experienced four
or more episodes of decompensation within a twelve-month period, each of which lasted
at least two weeks. She indicated that Plaintiff had marked limitations in completing
activities of daily living and in maintaining social functioning, concentration, persistence,
and pace. Dr. Ruben noted that Plaintiff exhibited signs and symptoms of pervasive loss
of interest in almost all activities, appetite disturbance with weight change, decreased
energy, feelings of guilt or worthlessness, difficulty thinking or concentrating, and sleep
disturbance. She reported that Plaintiff's mood was anxious, her speech was pressured,
her memory was impaired, and her thought processes could be confused. Plaintiffs

Global Assessment of Functioning (“GAF”) score was forty-five.’ Dr. Ruben opined that

 

7 GAF scores are of limited relevance to a SSA disability determination. See Revised Medical
Criteria for Evaluating Mental Disorders and Traumatic Brain Injury, 65 Fed. Reg. 50746,
50764-5 (2000) (stating a GAF score “does not have a direct correlation to the severity
requirements in [the SSA’s] mental disorders listings”); DeBoard v. Comm’r of Soc. Sec., 211 F.
App’x 411, 415 (6th Cir. 2006) (“[T]he Commissioner has declined to endorse the [GAF] score
for use in the Social Security . . . disability programs, and has indicated that [GAF] scores have
no direct correlation to the severity requirements of the mental disorders listings.”) (internal
quotation marks omitted).

12
Plaintiff’s impairments would cause her to be absent from work more than four days per
month.

B. State Consultants’ Assessments.

On November 27, 2013, state agency consultant Gregory Fabiano, Ph.D.,
performed a psychiatric examination of Plaintiff in Buffalo, New York. Plaintiff reported
that she attended regular education classes throughout her schooling and that her last job
ended five years ago when her employer eliminated her position. She denied psychiatric
hospitalizations or treatment. She described having problematic sleep patterns, anxiety
around others, poor memory, depressed mood, social withdrawal, and fatigue. She
denied symptoms of generalized anxiety disorder, thought disorder, post-traumatic stress
disorder, or mania. Plaintiff reported that she could dress, bathe, and groom herself, but
did not cook, clean, do laundry, shop, manage money, drive, or take public transportation.
She reported that her family relationships were “terrible at times” but that she enjoyed
going out with friends and watching television. (AR 874.)

Throughout the interview, Plaintiff exhibited circumstantial thought processes,
depressed affect, and dysthymic mood. Dr. Fabiano assessed that Plaintiff's “[m]Janner of
relating, social skills, and overall presentation was poor[,]” and she was tearful
throughout the interview but cooperative. (AR 873.) She was able to complete a
counting task and simple calculation, but when asked to complete a task designed to
measure mental function, she said she was unable to do so. She could recall three out of
three objects immediately, but struggled to recall those objects five minutes later.
Plaintiff could remember four digits in a forward fashion and two digits in a backward
fashion. Dr. Fabiano concluded that Plaintiffs attention, concentration, and recent and
remote memory skills were impaired. He opined that Plaintiffs intellectual functioning
was average and that she had fair insight and good judgment.

Dr. Fabiano diagnosed Plaintiff with “[a]djustment disorder with mixed anxiety
and depressed mood, chronic” and “[c]ognitive disorder[.]” (AR 874-75.) He provided

the following medical source statement:

13
The claimant does not . . . appear to have any limitations in her ability to
follow and understand simple directions and instructions, perform simple
tasks independently, or make appropriate decisions. She appears to have
some moderate limitations in her ability to maintain attention and
concentration, relate adequately with others, and appropriately deal with
stress. The claimant may have some moderate limitations in her ability to
maintain a regular schedule, learn new tasks, and perform complex tasks
independently due to cognitive impairments.

The results of this examination appear to be consistent with psychiatric
problems, and this may be significant enough to interfere with the
claimant’s ability to function on a daily basis.

(AR 874.) He recommended that Plaintiff initiate psychological and psychiatric
treatment and enroll in a rehabilitation program to work towards regaining lost
functioning.

That same day, Abrar Siddiqui, M.D., completed a neurologic examination at
which Plaintiff reported short-term and long-term memory loss, confusion, dizziness, loss
of balance, depression, forgetfulness, weakness, and intermittent headaches. With
respect to her daily activities, Plaintiff reported that she showered without assistance
three times a day and dressed herself. She enjoyed watching television, listening to the
radio, and socializing with friends.

Dr. Siddiqui assessed Plaintiff with a normal gait and station and noted that she
could walk on her heels and toes without difficulty and used no assistive device. She
needed no help changing for the examination or getting on and off the exam table and
was able to rise from her chair without difficulty. Plaintiff was dressed appropriately,
maintained appropriate eye contact, and appeared oriented to time, person, and place. Dr.
Siddiqui assessed that there was no indication of recent or remote memory impairment
and no evidence of delusions or hallucinations. Sensory and cranial nerve findings were
normal. Plaintiffs mood and affect were appropriate, and her insight and judgment were
intact. Her grip strength was five out of five bilaterally and she had five out of five
strength in upper and lower extremities with no evidence of tremors or muscle atrophy.

Dr. Siddiqui diagnosed Plaintiff with headaches and depression, noting that she

previously had a brain tumor. He found no limitations in Plaintiff's ability to stand or

14
walk for prolonged periods of time, but a mild to moderate limitation in her ability to
perform heavy lifting and bending. He observed that these limitations were “mainly due
to [her] recent history of brain tumor resection” and opined that her “[lJongstanding
prognosis [was] fair.” (AR 878.)

On December 23, 2013, non-examining state agency medical consultant Richard
Cohen, M.D., reviewed Plaintiff’s records and opined that Plaintiff regained and retained
a normal neurological state after her brain surgery. He noted that Plaintiff took
hydrocortisone and Motrin to treat her headaches. He opined that Dr. Siddiqui’s medical
source statement “for restricted lifting and bending [was] not supported by the normal
exam” and found that “neurol[]ogically, [Plaintiffs] impairment was severe but did not
remain so for [twelve] months.” (AR 124.)

On January 22, 2014, non-examining state agency psychological consultant Cheryl
Butensky, M.D., completed a review of Plaintiff’s records and found that Plaintiff could
remember simple, three-step instructions and procedures. She could also maintain
concentration, persistence, and pace on simple, short, and repetitive three-step tasks;
handle superficial work-related interaction with co-workers and supervisors; adapt to
occasional changes in her work routine; and withstand the stress of a simple work
routine. Dr. Butensky opined that Plaintiff might have difficulties interacting with the
general public. She found that the opinions of Dr. Fabiano were not consistent with the
record and therefore did not rely upon them.

C. Plaintiff’s Function Reports.

On or about April 20, 2013, Plaintiff completed a Function Report in which she
indicated that she was unable to do laundry, shop, vacuum, or dust. She noted that she
had a driver’s license and could drive for five to ten minutes and shop for food. She
reported that her family took care of the dogs and performed general housework for her.
She reported no issues with personal care, including dressing, bathing, hair care, shaving,
feeding herself, and using the toilet. Due to memory issues, Plaintiff indicated that she

could not manage a savings account or pay bills. She stated that her hobbies and

15
activities included watching TV, going for walks, visiting with family and friends, and
attending church every Sunday.

With respect to her physical limitations, Plaintiff reported being able to walk about
eight minutes before having to stop and rest for a few minutes. She noted that she could
not lift heavy things, could climb only a few stairs, and was able to reach although not
overhead. She also indicated that she had difficulty concentrating, occasional difficulty
following spoken and written instructions, and short-term and long-term memory loss.

In a November 4, 2013 Function Report, Plaintiff reported that she read, walked,
watched television, and listened to music. She did not care for pets and she needed help
dressing and bathing due to dizziness. She stated that she required reminders for personal
needs and medication and that her family and friends prepared most of her meals. Her
husband and family did the household chores, although she tried to help. She sometimes
left her house alone but was afraid of getting lost and forgetting how to get home. She
had a driver’s license and sometimes drove down the street to the corner store. Due to
memory issues, Plaintiff reported that she could not pay bills, count change, or handle a
savings account.

In describing her daily activities, Plaintiff wrote: “[t]hings in my life have
changed, I forget things every day. I have trouble focusing, with my mind — and I have a
lot of depress[Jion, and I have a lot of feeling of off balance and confus[Jion[.]” (AR
281.) She reported that lifting, walking fast, climbing stairs, reaching for long periods of
time, and squatting were difficult due to dizziness. She noted that she often repeated
herself or forgot what she said, which would make her upset. She had trouble following
spoken and written instructions and paying attention. She stated that she became “moody
and upset quickly[,]” but denied problems getting along with authority figures. (AR
282.) She noted that stress or changes in schedule caused her to be more forgetful,
anxious, depressed, and moody.

D. Testimony at the December 9, 2015 Hearing Before ALJ Jones.

At the December 9, 2015 hearing before ALJ Jones, Plaintiff testified that she

graduated from high school with a diploma and may have received some special

16
education services in elementary school. She noted that she completed one year of
medical classes in college without academic assistance, but never received a degree. She
stated that she had not worked since February 2013 due to headaches and memory
problems, but she struggled to recall precisely the periods when she had been employed.®
She stated that she was not able to read and write clearly, stating “[w]hen I read

something it’s been getting confused. I have trouble sounding out certain words. When I
do try, I have trouble . . . remembering what I read, and I have trouble spelling.” (AR 52-
53.)

Plaintiff testified that she lived with her husband and two sons, aged seventeen and
twenty-four. She stated that her husband managed her medications, reminded her of
appointments, and took time off work to take her to appointments. When asked if she
drove, she stated “[n]Jot really[,]” and then followed up to clarify that she only drove
approximately once per week to places that were not far away because she panicked and
did not trust herself to remember the rules of the road.

Plaintiff stated that since her surgery, her feet were swollen, her hand, joints, and
body hurt, and she experienced headaches behind her eyes. She stated that nausea caused
her to vomit every morning. She had headaches every other day, but noted that lying
down, putting a warm cloth over her eyes, and taking ibuprofen helped alleviate her head
pain. Plaintiff reported difficulty concentrating, following conversations, remembering
people’s names, and paying attention. She noted that her memory problems had
worsened since 2014. Plaintiff testified that she did not sleep well and typically took
naps in the afternoon. She stated that she liked to read but did not understand what she
was reading.

With regard to her daily activities, Plaintiff stated that she watched television, let
her dog outside and cleaned up after him, folded laundry, dusted on occasion, loaded
dishes in the dishwasher, and put away groceries. She testified that since her surgery, she

did not usually access her computer during the day, but she had a social media account

 

8 As the Commissioner points out, Plaintiff had no reported earnings in 2010, 2012, or 2013.
She had $102.50 in reported earnings in 2011.

17
that she accessed approximately once per week. Her husband and sons did most of the
grocery shopping and chores. She noted that it was difficult for her to shop because she
felt panicky and could not think straight when she was around other people. With regard
to social activities, she testified that she sometimes visited with friends at her home and
theirs, attended her son’s football games, and attended church. She noted that she and her
husband enjoyed vacationing, including in Jamaica for a week in 2015.

Plaintiff testified that there had been no regrowth in her tumor. When asked if she
had been back to the hospital after her surgery, she testified “[s]omething happened, and
he—my husband will be able to tell you . . . I was falling all over the place, I guess.”

(AR 82.) Plaintiff testified that she broke her clavicle when she accompanied her
husband and son while they played Frisbee golf, became dizzy, and fell onto a tree stump.
With regard to her physical limitations, Plaintiff testified that she could not lift anything
very heavy and sometimes had problems standing due to a lack of balance, sore feet, and
exhaustion, but had no trouble sitting.

Plaintiffs husband, Thomas Erdley, testified that after the surgery, Plaintiff did
not want to dress, shower, or clean the house as often as she had before the surgery.
However, she folded clothes, cleaned counter tops, and took the dogs outside. She was
able to drive herself to her mother’s house, to her appointments, and felt comfortable
driving three to four miles, but did not drive farther than that because she had difficulty
remembering driving regulations. He reported that he managed her medications and
cooked and that she became frustrated and angry daily. He noted that it was difficult for
her to understand concepts and motivate herself to do things, and she often felt depressed,
doubtful, and irritated. He testified that her “sleeping habits are crazy[.]” (AR 96.)

Mr. Erdley further testified that he and Plaintiff traveled to Aruba for seven days
in 2013 and to Jamaica in 2014. During the trip to Aruba, Plaintiff’s feet swelled and Mr.
Erdley stated that he considered taking her to a hospital, but ultimately was able to see a
doctor at the resort where they were staying. He noted that she slept a lot during both
trips.

18
When asked about Plaintiffs broken clavicle, Mr. Erdley testified that she injured
herself while walking through the woods after watching her family play Frisbee golf.
After standing, walking, and sitting outside for an hour, she slipped on leaves and landed
on a tree stump.

Following Mr. Erdley’s testimony, VE Baruch testified that Plaintiffs prior work
most closely matched the roles of account clerk, sewing machine operator, and customer
service clerk, as defined in the Department of Labor’s Dictionary of Occupational Titles.
The ALJ questioned VE Baruch about a hypothetical individual with Plaintiff's age,
education, and vocational background. This individual would be limited to less than a
full range of light duty, meaning she could lift twenty pounds occasionally and ten
pounds frequently; carry, push, and pull as much as she could lift; and sit, stand, and walk
six hours in an eight-hour day. This individual would be limited to occasional bilateral
reaching in any direction, occasional climbing of ladders and scaffolds, and occasional
balancing or stooping. This individual would also be limited to hearing and
understanding simple oral instructions; performing simple, routine, and repetitive tasks
not at a production-rate pace; making simple work-related decisions; and dealing with
changes in the work setting limited to work-related decisions. This individual could
interact with supervisors and coworkers occasionally, but never with the public. Finally,
this individual could only occasionally work at unprotected heights, around moving parts,
or operating a motor vehicle, and would be limited to moderate noise levels.

VE Baruch opined that, given those limitations, the hypothetical individual would
not be capable of performing any of Plaintiff's past work. The ALJ then asked VE
Baruch whether there were any occupations in the national economy that this individual
could perform. VE Baruch responded: “[{iJn my opinion, I would rule out all work with
this hypothetical[.]” (AR 106.) The ALJ then asked whether there would still be no
work if she modified the hypothetical to a sedentary work level. VE Baruch responded
“InJot with occasional bilateral reaching, because the majority of jobs would be
production-paced jobs, and they all require frequent reaching. The only job that an

individual could do within that hypothetical would be something like a Surveillance

19
System Monitor.” (AR 107.) VE Baruch testified that there were approximately 8,830
Surveillance System Monitor jobs nationally. Plaintiffs attorney asked VE Baruch to
estimate how much off-task time and how many absences an employer would typically
tolerate. VE Baruch testified that an employer would typically tolerate ten percent off-
task time and one missed day of work per month.
Wl. ALJ Jones’s January 14, 2016 Decision.

In order to receive disability benefits under the SSA, a claimant must be disabled
on or before the claimant’s date last insured (“DLI”). A five-step, sequential evaluation
framework determines whether a claimant is disabled:

(1) whether the claimant is currently engaged in substantial gainful activity;
(2) whether the claimant has a severe impairment or combination of
impairments; (3) whether the impairment meets or equals the severity of the
specified impairments in the Listing of Impairments; (4) based on a
“residual functional capacity” assessment, whether the claimant can
perform any of his or her past relevant work despite the impairment, and
(5) whether there are significant numbers of jobs in the national economy
that the claimant can perform given the claimant’s residual functional
capacity, age, education, and work experience.

Mcintyre v. Colvin, 758 F.3d 146, 150 (2d Cir. 2014) (citing 20 C.F.R.

§§ 404.1520(a)(4)(i)-(v), 416.920(a)(4)(i)-(v)). “The claimant has the general burden of
proving that he or she has a disability within the meaning of the Act, and bears the burden
of proving his or her case at [S]teps [OJ]ne through [F]our of the sequential five-step
framework established in the SSA regulations[.]” Burgess v. Astrue, 537 F.3d 117, 128
(2d Cir. 2008) (internal quotation marks and citation omitted). At Step Five, “the burden
shift[s] to the Commissioner to show there is other work that [the claimant] can perform.”
McIntyre, 758 F.3d at 150 (alterations in original) (internal quotation marks omitted).

On January 14, 2016, ALJ Jones denied Plaintiffs application for DIB, finding
that she was not disabled. In so ruling, she determined that Plaintiff had not engaged in
substantial gainful activity from her alleged onset date of February 5, 2013 through her
DLI of September 30, 2014. At Step Two, she found that Plaintiff suffered from the

following severe impairments: “a benign brain tumor status post-surgical removal, and

20
depression[.]” (AR 19.) At Step Three, ALJ Jones concluded that none of Plaintiff s
impairments, either independently or collectively, met or exceeded the severity of one of
the listed impairments. In making this determination, she considered Listings 11.05,
11.18, 12.02, and 12.04.

At Step Four, she determined that Plaintiff had the residual functional capacity
(“RFC”) to:

[P]erform sedentary work as defined in 20 CFR [§] 404.1567(a) except
occasional bilateral reaching in any direction; occasionally climbing ladders
and scaffolds, balancing, or stooping[.] This individual also is limited to
hearing and understanding simple oral instructions; performing simple,
routine and repetitive tasks but not at a production rate pace; making simple
work-related decisions; dealing with changes in the work-related setting
limited to simple work-related decisions; and can only occasionally interact
with supervisors, coworkers, and never with the public. Finally, this
individual can only occasionally work at unprotected heights, around
moving parts, operating a motor vehicle, and was limited to moderate noise
levels.

(AR 22-23.) At Step Five, she concluded that Plaintiff was unable to perform any past
relevant work, but could perform a significant number of jobs in the national economy
such as “surveillance systems monitor[.]” (AR 29.) For this reason, ALJ Jones found
that Plaintiff was not disabled from February 5, 2013 through September 30, 2014, her
DLI.

IV. Conclusions of Law and Analysis.

A. Standard of Review.

In reviewing the Commissioner’s decision, the court “conduct[s] a plenary review
of the administrative record to determine if there is substantial evidence, considering the
record as a whole, to support the Commissioner’s decision and if the correct legal
standards have been applied.” Cichocki v. Astrue, 729 F.3d 172, 175-76 (2d Cir. 2013)
(internal quotation marks omitted) (quoting Kohler v. Astrue, 546 F.3d 260, 265 (2d Cir.
2008)). “Substantial evidence is ‘more than a mere scintilla’ and ‘means such relevant
evidence as a reasonable mind might accept as adequate to support a conclusion.”

Lesterhuis v. Colvin, 805 F.3d 83, 87 (2d Cir. 2015) (quoting Richardson v. Perales, 402

21
USS. 389, 401 (1971)). “If evidence is susceptible to more than one rational
interpretation, the Commissioner’s conclusion must be upheld.” McIntyre, 758 F.3d at
149. “It is the function of the Secretary, not [the reviewing courts], to resolve evidentiary
conflicts and to appraise the credibility of witnesses, including the claimant.” Aponte v.
Sec’y, Dep’t of Health & Human Servs. of U.S., 728 F.2d 588, 591 (2d Cir. 1984)
(internal quotation marks omitted) (alteration in original).

To be entitled to DIB, Plaintiff must establish that she became disabled prior to the
expiration of her insured status. 42 U.S.C. §§ 416(i), 423(c). Plaintiff was insured for
DIB only through September 30, 2014. Evidence of an impairment which reached
disabling severity after the expiration of an individual’s insured status cannot be the basis
for a determination of entitlement to DIB. See Arnone v. Bowen, 882 F.2d 34, 38 (2d Cir.
1989) (holding that plaintiff “can only be entitled to a ‘period of disability,’ if his
continuous disability began before [his date last insured]”). In order to establish
disability, the evidence must show that the claimant is unable to work due to a physical or
mental impairment resulting from “anatomical, physiological, or psychological
abnormalities which are demonstrable by medically acceptable clinical and laboratory
diagnostic techniques” that “has lasted or can be expected to last for a continuous period
of not less than 12 months[.]” 42 U.S.C. § 423(d)(1)(A), (d)(3).

B. Whether the ALJ Properly Evaluated Plaintiff’s Credibility.

Plaintiff contends that the ALJ’s credibility determination is not supported by
substantial evidence. The Commissioner counters that the ALJ properly evaluated
Plaintiffs credibility and that this court has limited authority to disturb a credibility
determination on appeal.

When supported by specific reasons, “an ALJ’s credibility determination is
generally entitled to deference on appeal.” Selian v. Astrue, 708 F.3d 409, 420 (2d Cir.
2013). It is the function of the Commissioner, not the court, to “resolve evidentiary
conflicts and to appraise the credibility of witnesses, including the claimant.” Carroll v.

Sec’y of Health & Human Servs., 705 F.2d 638, 642 (2d Cir. 1983).

22
The Social Security Regulations outline the following factors to be considered in
evaluating credibility: (1) the claimant’s daily activities; (2) the location, duration,
frequency, and intensity of the pain; (3) precipitating and aggravating factors; (4) the
type, dosage, effectiveness, and side effects of any medications taken to alleviate the
pain; (5) any treatment, other than medication, that the claimant has received; (6) any
other measures that the claimant employs to relieve the pain; and (7) other factors
concerning the claimant’s functional limitations and restrictions as a result of the pain.
20 C.E.R. § 404.1529(c)(3)(i)-(vii). The ALJ’s decision “must contain specific reasons
for the finding on credibility, supported by the evidence in the case record, and must be
sufficiently specific to make clear to the individual and to any subsequent reviewers the
weight the adjudicator gave to the individual’s statements and the reasons for that
weight.” SSR 96-7P, 1996 WL 374186, at *2 (July 2, 1996).

In the instant case, ALJ Jones found that although Plaintiff's “medically
determinable impairments could reasonably be expected to cause the alleged
symptoms[,]” her “statements concerning the intensity, persistence and limiting effects of
these symptoms [were] not entirely credible[.]” (AR 25.) The ALJ found that the record
did not support Plaintiffs allegations regarding her symptoms, noting that she made
inconsistent statements about when she stopped working; she “testified that she could not
use a computer, but then clarified to say she did use it, but ‘not too often[,]’” (AR 23);
she said that she did not drive but then said that she did not drive very far; and she
attributed her fall to the presence of leaves but “explained she was able to stand, walk,
and sit on the frisbee golf course until she fell.” Jd. Several of these observations are
either an inaccurate portrayal of the record or focus on trivial discrepancies. For
example, Plaintiff did not testify that she “could not use a computer,” id.; rather, she
stated that did not “usually get on the computer during the day[,]” but that she had a
social media account that she accessed approximately once a week. (AR 66.) Similarly,
the manner in which various accounts describe Plaintiff landing on a tree stump is not
particularly relevant to her credibility. However, ALJ Jones also provided several more

cogent reasons for finding Plaintiffs testimony not entirely credible. For example, she

23
noted that Plaintiff provided inconsistent evidence regarding why she had stopped
working and in fact had not engaged in substantial gainful wage earning activity for the
three years preceding her brain surgery. The ALJ further pointed out that Plaintiff
claimed “a learning disability” but “the current record does not provide any support for
this impairment or the presence of any related symptoms that interfered with the
claimant’s ability to perform basic work activities.” (AR 20-21.) ALJ Jones noted that
on March 15, 2013, Plaintiff reported that her headaches resolved with over-the-counter,
non-steroidal, anti-inflammatory medication and that while Plaintiffs providers
recommended that she pursue neurological therapy and neuropsychological testing, the
record contains “no evidence of her follow-up with this.” (AR 25.) Although Plaintiff
underwent both a psychiatric and a neurologic evaluation in conjunction with her
application for disability benefits in November 2013 and began attending monthly
psychotherapy sessions with Dr. Ruben in October 2014, it appears that she delayed
seeking psychotherapy treatment until the DLI.

ALJ Jones also noted that: “[p]ost-DLI psychotherapy treatment notes reflect the
claimant’s report that the surgery damaged her brain (See Generally Exhibit 27F,
28F); however, the record does not substantiate these statements either before or after the
DLI.”? (AR 23.) The ALJ is correct in observing that Dr. Landi’s treatment notes do not
include any mention of “brain damage.” Indeed, Plaintiff, herself, concedes that “Dr.
Landi felt that her memory issues, dizziness, and headaches were psychological” and
“Dr. Landi and Dr. Ruben felt the primary cause of her cognitive symptoms and
headaches was psychiatric in nature[.]” (Doc. 14 at 6.) She claims, however, that she
nonetheless received treatment for “several medical conditions which explain her

disabling symptoms.” Id.

 

° The ALJ cited to Dr. Ruben’s treatment notes, which include the following statements:
“[Plaintiff] presents as anxious and is still very frustrated about the memory loss she experiences
as a result of the tumor removall[,]” (AR 1033); “[Plaintiff] reports that she finally had the frank
discussion with her neurosurgeon Dr. Landi about her memory [and] [h]e stated that the surgery
likely did cause brain damage though [it] saved her life[,]” (AR 1035); and “Dr. Landi has
confirmed that there was [brain] damage.” (AR 1037).

24
Finally, ALJ Jones cited Plaintiffs “repeated denial of any depression or anxiety
symptoms and her treatment providers’ consistent observation of normal mood, affect,
and memory during the period at issue” as evidence of her lack of credibility. (AR 25.)
The record reflects that although Plaintiff at times reported depression, anxiety, and
memory loss, on other occasions she did not.!° Although Plaintiff is correct that not all
psychological conditions are detected in an examination, the ALJ was entitled to consider
the objective testing and clinical findings of her treating physicians in determining
whether her symptoms were caused by a medical impairment. Because the ALJ’s
credibility determination of Plaintiff was supported by substantial evidence, the court
cannot disturb it on appeal even if it might reach a different conclusion. See Aponte, 728
F.2d at 591 (holding that it is the function of the ALJ to “resolve evidentiary conflicts and
to appraise the credibility of witnesses”).

C. Whether the ALJ Properly Evaluated Mr. Erdley’s Testimony.

Plaintiff argues that the ALJ erred in evaluating the testimony of her husband and
finding it inconsistent with the record. In addition to evidence from acceptable medical
sources, an ALJ may consider “evidence provided by other ‘non-medical sources’ such as
spouses, other relatives, friends, employers, and neighbors.” SSR 06-03P, 2006 WL
2329939, at *3 (Aug. 9, 2006). In evaluating evidence from these sources, an ALJ is
instructed to consider “such factors as the nature and extent of the relationship, whether
the evidence is consistent with other evidence, and any other factors that tend to support

or refute the evidence.” Jd. at *6. An ALJ “generally should explain the weight given to

 

10 Compare AR 387 (Plaintiff told Dr. Landi on March 21, 2013 that she had difficulty finding
words and lost her train of thought easily); AR 960 (Dr. Landi noted in July 2013 that Plaintiff
continued to experience short-term and long-term memory difficulties); AR 887 (Plaintiff
reported to Dr. Matteson in October 2013 that she was very upset about her memory loss and felt
depressed); AR 972 (Plaintiff told Dr. Landi in November 2013 that she was suffering from
depression, anxiety, and memory impairment); AR 873 (Dr. Fabiano concluded that Plaintiff's
recent and remote memory skills were impaired), with AR 368 (Dr. Wnek indicated that Plaintiff
had normal mood and affect and intact memory on March 14, 2013); AR 769 (Dr. Wnek noted
that Plaintiff's mood was normal and memory was intact on May 23, 2013); AR 985 (Dr.
Murphy found that Plaintiff had a normal mood, intact memory, and normal attention and
concentration).

25
opinions from these ‘other sources,’ or otherwise ensure that the discussion of the
evidence in the determination or decision allows a claimant or subsequent reviewer to
follow the adjudicator’s reasoning[.]” Jd. “The testimony of lay witnesses may be
entitled to great weight if uncontradicted in the record.” Kuleszo v. Barnhart, 232 F.
Supp. 2d 44, 57 (W.D.N.Y. 2002).

ALJ Jones stated that “significant weigh cannot be given to [Mr. Erdley’s]
testimony” and provided the following reasons for her determination: (1) he was not
medically trained to “make exacting observations as to dates, frequencies, types and
degrees of medical signs and symptoms|;]” (2) he was not a disinterested witness due to
his relationship with the Plaintiff; and (3) his testimony was not consistent with medical
evidence in the record. (AR 28.) Evidence offered by non-medical sources such as
spouses and other relatives is, by definition, non-medical evidence offered by someone
who has a relationship with the Plaintiff. The first two rationales provided by ALJ Jones
are therefore insufficient to explain her decision to discount Mr. Erdley’s testimony. See
Cousino v. Comm’r of Soc. Sec., 2013 WL 4809267, at *8 (D. Vt. Sept. 10, 2013)
(holding that the ALJ erred in discounting statements by plaintiff's family members on
the grounds that they lacked medical expertise and were not disinterested third parties);
Taylor v. Berryhill, 2017 WL 5900955, at *12 (D. Conn. Nov. 30, 2017) (holding that the
fact that a family member cares about the plaintiff “does not constitute substantial
evidence upon which to reject his testimony’’).

An ALJ, however, may consider consistency with the record in evaluating a family
member’s credibility. The ALJ noted that Mr. Erdley testified that after Plaintiff s
surgery, he performed most of the household chores; Plaintiff became frustrated and
angry on a daily basis; Plaintiff did not drive frequently; she had difficulty following
conversations; and it took a long time for Plaintiff to become motivated to complete
tasks. The ALJ properly found that these statements were “not consistent with the
preponderance of the opinions and observations by medical doctors in this case during

the period at issue.” (AR 28.)

26
Mr. Erdley further testified that Plaintiff’s mood fluctuated and her memory and
motivation decreased after her surgery and remained impaired through the date of the
hearing. Although immediately post-surgery Plaintiff was temporarily fully disabled, her
treating physicians attributed her symptoms to a personality and anxiety disorder and not
to symptoms resulting from her surgery.

Because Mr. Erdley’s statements are not consistent with the conclusions of
Plaintiff's treating providers, the court does not disturb the ALJ’s decision to assign his
opinions less than significant weight.!! See Hackett v. Barnhart, 395 F.3d 1168, 1173
(10th Cir. 2005) (affirming the ALJ’s credibility findings where they were “closely and
affirmatively linked to substantial evidence”’).

D. Whether the ALJ Failed to Properly Develop the Record.

Plaintiff asserts that the following statement by the ALJ acknowledges a gap in the
record:

The evidence showed that the claimant’s symptoms intensified as time
wore on. However, for the determination of benefit entitlement, the
undersigned is constrained to consider only the evidence during the period
at issue to determine the claimant’s disability at that time. No objective
medical evidence or medical opinions establish a clear link between the
claimant’s current symptoms [and] medical evidence from the period at
issue.

(AR 25.) Plaintiff argues that ALJ Jones’s failure to seek additional evidence to resolve
this gap in the evidence is reversible error and suggests that the ALJ could have
addressed the gap by re-contacting Dr. Ruben. The Commissioner describes the record
as fully developed and points out that the ALJ allowed Plaintiff additional time after the
hearing to submit a Mental Impairment Questionnaire completed by Dr. Ruben, which

the ALJ considered in making her determination.

 

\1 The court notes that despite indicating that she did not give significant weight to Mr. Erdley’s
testimony, ALJ Jones nonetheless relied on Mr. Erdley’s testimony in finding that Plaintiff was
limited to “occasional interaction with co-workers and supervisors, and never with the general
public.” (AR 26.)

27
“It is the rule in our circuit that the social security ALJ, unlike a judge in a trial,
must on behalf of all claimants affirmatively develop the record in light of the essentially
non-adversarial nature of a benefits proceeding.” Lamay v. Comm’r of Soc. Sec., 562
F.3d 503, 508-09 (2d Cir. 2009) (internal quotation marks, omissions, and alterations
omitted); see also Shaw v. Chater, 221 F.3d 126, 131 (2d Cir. 2000) (observing that an
ALJ has an obligation to develop the record because “of the non-adversarial nature
of... benefits proceedings”). “This duty exists even when the claimant is represented by
counsel|[,]” Perez v. Chater, 77 F.3d 41, 47 (2d Cir. 1996), and extends to addressing
“gaps in the administrative record[.]” Parker v. Harris, 626 F.2d 225, 235 (2d Cir.
1980)); see also Burgess, 537 F.3d at 129 (“In light of the ALJ’s affirmative duty to
develop the administrative record, an ALJ cannot reject a treating physician’s diagnosis
without first attempting to fill any clear gaps in the administrative record.”) (internal
quotation marks omitted).

In the case at bar, there is no clear gap in the administrative record because
Plaintiff's current symptoms and her symptoms during the relevant period are fully
reflected in the medical record. Dr. Ruben re-evaluated Plaintiff on December 8, 2015
and ALJ Jones considered Dr. Ruben’s opinions. ALJ Jones therefore did not err in
failing to adequately develop the administrative record. See Whipple v. Astrue, 479 F.
App’x 367, 370 (2d Cir. 2012) (noting that a Commissioner will recontact a treating
physician only if that physician’s information is inadequate to determine whether the
claimant is disabled).

E. Whether Plaintiff’s Impairments Met the Requirements of Listing
12.04.

Plaintiff contends that she experienced “functional limitations which would result
in an award of disability benefits at step three under Medical Listing 12.04[.]” (Doc. 14
at 11.) Plaintiff points out that in December 2015, Dr. Ruben checked a box indicating
that Plaintiff had a “[m]edically documented history of a chronic organic mental,
schizophrenic, etc. or affective disorder of at least [two] years[] duration that has caused

more than a minimal limitation of ability to do any basic work activity[.]” (AR 1077.)

28
Plaintiff argues that even though Dr. Ruben’s opinion was rendered after Plaintiff's DLI
of September 30, 2014, “Dr. Ruben has effectively indicated that [Plaintiff] has suffered
from anxiety and depression with its attendant cognitive deficits such as memory loss
since at least December 2013” and this medical evidence establishes that Plaintiff's
impairments satisfy Listing 12.04. (Doc. 14 at 10.)

An ALJ must “set forth a sufficient rationale in support of his decision to find or
not to find a listed impairment.” Berry v. Schweiker, 675 F.2d 464, 469 (2d Cir. 1982);
see also Hamedallah ex rel. E.B. v. Astrue, 876 F. Supp. 2d 133, 142 (N.D.N.Y. 2012)

(“Where the claimant’s symptoms, as described by the medical evidence, appear to match
those described in the Listings, the ALJ must provide an explanation as to why the
claimant failed to meet or equal the Listings. . . . Setting forth a single sentence is
insufficient.”’).

In order to satisfy the criteria for Listing 12.04 for depressive, bipolar, and related
disorders, a plaintiff’s impairments “must satisfy the requirements of both paragraphs A
and B, or the requirements of both paragraphs A and C.” 20 C.F.R. § pt. 404, subpt. P,
App. 1 § 12.00(A)(2).!2 ALJ Jones considered whether Plaintiffs impairments met or
medically equaled the criteria of Listing 12.04 and provided an explanation for why
Plaintiff's conditions did not. She concluded that “[b]ecause the claimant’s mental
impairments did not cause at least two ‘marked’ limitations or one ‘marked’ limitation
and ‘repeated’ episodes of decompensation, each of extended duration, the ‘paragraph B’
criteria were not satisfied.” (AR 22.) She further concluded that the paragraph C criteria
were not satisfied because “the medical evidence does not establish a history of a mental

impairment of at least [two] years[] duration that has caused more than a minimal

 

12 “Paragraph A of each listing . . . includes the medical criteria that must be present in your
medical evidence.” Jd. § 12.00(A)(2)(a). Paragraph B criteria “represent the areas of mental
functioning a person uses in a work setting. They are: Understand, remember, or apply
information; interact with others; concentrate, persist, or maintain pace; and adapt or manage
oneself.” Id. § 12.00(A)(2)(b). “To satisfy the paragraph C criteria, your mental disorder must
be “serious and persistent”; that is, there must be a medically documented history of the
existence of the disorder over a period of at least 2 years, and evidence that satisfies the criteria
in both Cl and C2[.]” Id. § 12.00(A)(2)(c).

29
limitation of ability to do basic work activities[.]” Jd. She explained that “[a]s for
episodes of decompensation, the claimant never experienced any episodes of
decompensation of extended duration. The evidence does not disclose any inpatient
psychiatric hospitalizations for two weeks or longer.” Id. The ALJ noted that Dr.
Ruben’s December 2015 opinion was rendered over a year after Plaintiffs DLI and
therefore did not provide a basis for concluding that Plaintiff satisfied a listing during the
relevant period. She also concluded that Dr. Ruben’s opinion was entitled to “little
weight” because it was not supported by Dr. Ruben’s treatment notes which indicated
that Plaintiff improved with treatment.

Because ALJ Jones’s determination that Plaintiff's impairments did not satisfy
Listing 12.04 is “supported by substantial evidence[,]” Berry, 675 F.2d at 468, a remand
is not required.

F. Whether the ALJ’s Step Five Finding is Supported by Substantial
Evidence.

Plaintiff describes her “main point” on appeal as a contention “that the
Surveillance-System Monitor job (DOT No. 379.367-101) as an unskilled, sedentary job
no longer exists in significant numbers in the national economy” and “has a checkered
and suspect history in the case law.” (Doc. 10-1 at 15.) Plaintiff argues that the ALJ thus
erred by relying on VE Baruch’s testimony that there were 8,830 Surveillance System
Monitor jobs existing in the national economy. Plaintiff observes that in Beltran v.
Astrue, 700 F.3d 386, 390 (9th Cir. 2012), a VE testified that there were only 1,680
Surveillance System Monitor jobs nationally and the court concluded that this did not
constitute a significant number of jobs.

Where, as here, the claimant has been successful at Step Four of the sequential
analysis in showing that he or she is unable to perform his or her past relevant work, the
Commissioner has the burden at Step Five to prove that “the claimant still retains a
[RFC] to perform alternative substantial gainful work which exists in the national
economy.” Bapp v. Bowen, 802 F.2d 601, 604 (2d Cir. 1986). “[W]hen a claimant's

nonexertional impairments significantly diminish his ability to work—over and above

30
any incapacity caused solely from exertional limitations—so that he is unable to perform
the full range of employment indicated by the medical vocational guidelines, then the
[Commissioner] must introduce the testimony of a [VE] (or other similar evidence) that
jobs exist in the economy which claimant can obtain and perform.” Id. at 603.

The Commissioner’s factual findings regarding the number of jobs available to a
claimant are “‘conclusive’ in judicial review of the benefits decision so long as they are
supported by ‘substantial evidence.’” Biestek v. Berryhill, 139 S. Ct. 1148, 1152 (2019)
(citing 42 U.S.C. § 405(g)). The Supreme Court has declined to adopt a categorical rule
requiring VEs to provide the data that they have relied upon to estimate the number of
jobs existing in the economy. See id. (“The question presented is whether [the VE’s]
refusal to provide . . . data upon the applicant’s request categorically precludes her
testimony from counting as ‘substantial evidence.’ We hold it does not.”). The Court
nonetheless noted that “[iJn some cases, the refusal to disclose data, considered along
with other shortcomings, will prevent a court from finding that ‘a reasonable mind’ could
accept the expert’s testimony.” Jd. at 1156 (citation omitted). Whether a VE’s testimony
is supported by substantial evidence must therefore be determined on a “case-by-case”
basis. Id. at 1157. The Second Circuit has held that it is sufficient that a VE “identified
the sources he generally consulted to determine [job numbers],” noting “the marked
absence of any applicable regulation or decision of th[e] Court requiring a vocational
expert to identify with greater specificity the source of his figures or to provide
supporting documentation.” Brault v. Soc. Sec. Admin., Comm’r, 683 F.3d 443, 450 (2d
Cir. 2012) (internal quotation marks and citation omitted).

Here, ALJ Jones asked VE Baruch whether jobs existed in the national economy
for an individual with Plaintiff's age, education, work experience, and RFC. VE Baruch
stated that no work would be available and at the ALJ’s prompting, modified her
response, stating, “[t]he only job that an individual could do within that hypothetical
would be something like a Surveillance System Monitor.” (AR 107.) VE Baruch
testified that there were approximately 8,830 such jobs in the national economy, but did

not disclose how she made that determination.

31
The court cannot determine the number of Surveillance System Monitor jobs that
exist in the national economy as matter of law both because that number varies and
because whether an ALJ’s assessment of the number of jobs available in the economy is
supported by substantial evidence must be determined on a “case-by-case” basis. Biestek,
139 S. Ct. at 1157. Because the Supreme Court has found that VEs do not need to
disclose the sources of their data in order to give reliable testimony and because Plaintiff
does not provide any other basis for questioning VE Baruch’s reliability, the VE’s
testimony constitutes substantial evidence. See id. (finding an ALJ’s determination was
supported by substantial evidence even where the VE refused to provide the source of his
data on the number of jobs available); Kennedy v. Astrue, 343 F. App’x 719, 722 (2d Cir.
2009) (upholding an ALJ’s Step Five determination where “the expert’s testimony on this
point did not introduce any meaningful uncertainty as to the number of charge account
clerk positions available in the local or national economy”); Galiotti v. Astrue, 266 F.
App’x 66, 68 (2d Cir. 2008) (upholding an ALJ’s determination even though the VE was
“unable to specify how he arrived at the number of jobs available in the economy for the
positions of security surveillance monitor and information clerk”).

CONCLUSION

For the foregoing reasons, the court DENIES Plaintiff's motion for judgment on
the pleadings (Doc. 10) and GRANTS the Commissioner’s motion for judgment on the
pleadings (Doc. 12).

SO ORDERED. ts
Dated at Burlington, Vermont, this 1 day of July, 2019.

Christina Reiss, District Judge
United States District Court

32
